Case: 13-12937        Date Filed: 12/09/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-12937
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 3:11-cv-00243-HLA-JBT


MARVIN A. COLBERT, JR.,
TAMMY COLBERT, his wife,
                                                             Plaintiffs-Appellants,
                                    versus

ANHEUSER-BUSCH, INC.,
a foreign corporation-for-profit,

                                                             Defendant-Appellee,

LESLIE ARMOOGAM,

                                                             Defendant.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (December 9, 2013)

Before HULL, HILL, and FAY, Circuit Judges.
              Case: 13-12937     Date Filed: 12/09/2013    Page: 2 of 2


PER CURIAM:

      Plaintiff, Marvin Colbert, Jr. brought this defamation action against his

former employer, Anheuser-Busch, Inc., alleging that defendant’s employee made

a call to the police regarding an incident between plaintiff and his supervisor, and

that this call was defamatory and resulted in his termination. After a jury trial, the

defendant moved for judgment as a matter of law, which the district court granted.

In granting the motion, the district court recited that there was no evidence before

the jury from which it could infer the content of the call to police, much less

whether that content was untrue or defamatory. Furthermore, the court held that

the evidence was overwhelming that plaintiff’s termination had “absolutely

nothing to do with this call,” but rather was the result of the incident between

plaintiff and his supervisor. Finally, the court observed that there was “no

evidence of malice in this case.” As a result of these conclusions, the district court

granted defendant’s motion for a judgment as a matter of law.

      We have reviewed the record, the trial transcripts provided, and have read

and considered the parties’ arguments in their briefs. Finding no clear error in the

district court’s view of the evidence, we conclude that its decision to grant

judgment as a matter of law to defendant is due to be

      AFFIRMED.




                                           2